Case 1:13-cv-00646-TH-ZJH Document 78 Filed 09/13/21 Page 1 of 1 PageID #: 429



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

GARY RAY SANGSTER                               §

VS.                                             §                CIVIL ACTION NO. 1:13cv646

DARREN B. WALLACE                               §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Plaintiff Gary Ray Sangster, proceeding pro se, filed this civil rights lawsuit. The court

referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge.

The Magistrate Judge recommends that a motion to dismiss filed by the defendant be granted.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED as the opinion of the court. The motion to

dismiss (doc. no. 21) is GRANTED. A final judgment shall be entered dismissing this lawsuit.

      SIGNED this the 13 day of September, 2021.




                                    ____________________________
                                    Thad Heartfield
                                    United States District Judge
